Berry, J.
This case was tried by the district court without a jury. As conclusions of law, the court finds “that the plaintiff is not entitled to recover, and that the defendant is entitled to judgment against the plaintiff for his costs and disbursements, ” adding the words: “Let judgment be entered accordingly.” This direction is a part of the “decision” of the court, within the evident meaning of Gen. St. c. 66, § 226.. It is not an order involving the merits, or any part thereof,, within the meaning of Gen. St. c. 86, § 8, subd. 3, relating-to appeals in civil actions. It is merely a direction that an act be done which does involve the merits, to wit, that judgment be entered. It is, therefore, not appealable. Von Glahn v. Sommer, 11 Minn. 132 (203;) Lamb v. McCanna, 14 Minn. 513; Searles v. Thompson, 18 Minn. 320.
Appeal dismissed.